IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


ATLANTIC NATIONAL TRUST LIMITED         : No. 242 MAL 2015
LIABILITY COMPANY,                      :
                                        :
                  Petitioner            : Petition for Allowance of Appeal from the
                                        : Order of the Superior Court
                                        :
           v.                           :
                                        :
                                        :
DONALD RUDDY AND ELEANOR                :
RUDDY,H/W,                              :
                                        :
                  Respondents           :


ATLANTIC NATIONAL TRUST LIMITED         : No. 243 MAL 2015
LIABILITY COMPANY,                      :
                                        :
                  Petitioner            : Petition for Allowance of Appeal from the
                                        : Order of the Superior Court
                                        :
           v.                           :
                                        :
                                        :
DONALD RUDDY AND ELEANOR                :
RUDDY,H/W,                              :
                                        :
                  Respondents           :


                                     ORDER


PER CURIAM

     AND NOW, this 19th day of August, 2015, the Petition for Allowance of Appeal is

DENIED.